


Exhibit 10.2


HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(Amended and Restated Effective March 1, 2015)


1.Effective Date
Subject to Section 15, the effective date of this amended and restated Hamilton
Beach Brands, Inc. Long-Term Incentive Compensation Plan (the “Plan”) is March
1, 2015.
2.Purpose of the Plan
The purpose of this Plan is to further the long-term profits and growth of
Hamilton Beach Brands, Inc. (the “Company”) by enabling the Employers to attract
and retain key management employees by offering long-term incentive compensation
to those key management employees who will be in a position to make significant
contributions to such profits and growth. This incentive is in addition to all
other compensation.


3.Application of Code Section 409A
It is intended that the compensation arrangements under the Plan be in full
compliance with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee any particular tax
result to Participants or Beneficiaries with respect to any amounts deferred or
any payments provided hereunder, including tax treatment under Code Section
409A.
4.Definitions
(a)“Account” shall mean the record maintained by the Employer in accordance with
Section 7 to reflect the Participants’ Awards under the Plan (plus interest
thereon). The Account shall be further sub-divided into various Sub-Accounts as
described in Section 8.
(b)“Award” shall mean the cash awards granted to a Participant under this Plan
for the Award Terms.
(c)“Award Term” shall mean the period of one or more years on which an Award is
based, as established by the Committee and specified in the Guidelines. Any
Award Term(s) applicable to a Qualified Performance-Based Award shall be
established by the Committee not later than 90 days after the commencement of
the Award Term on which such Qualified Performance-Based Award will be based and
prior to the completion of 25% of such Award Term.
(d)“Beneficiary” shall mean the person(s) designated in writing (on a form
acceptable to the Committee) to receive the payment of all amounts hereunder in
the event of the death of a Participant. In the absence of such a designation
and at any time when there is no existing Beneficiary hereunder, a Participant’s
Beneficiary shall be his surviving legal spouse or, if none, his estate.
(e)“Change in Control” shall mean the occurrence of an event described in
Appendix 1 hereto.
(f)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)“Committee” shall mean the Compensation Committee of the Board of Directors
of the Company, any other committee appointed by such Board of Directors, or any
sub-committee appointed by the Compensation Committee to administer this Plan in
accordance with Section 5; provided that such committee or sub-committee
consists of not less than two directors of the Company and so long as each such
member of the committee or sub-committee is an “outside director” for purposes
of Code Section 162(m).
(h)“Covered Employee” shall mean any Participant who is a “covered employee” for
purposes of Code Section 162(m) or any Participant who the Committee determines
in its sole discretion is likely to become such a covered employee.

1



--------------------------------------------------------------------------------




(i)“Disability” or “Disabled.” A Participant shall be deemed to have a
“Disability” or be “Disabled” if the Participant is determined to be totally
disabled by the Social Security Administration or if the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an Employer-sponsored
accident and health plan.
(j)“Final Payout Percentage.” For each Plan Year, the Final Payout Percentage
shall mean the percentage of the Target Payout that is paid out under this Plan,
as determined by the Committee, in its sole discretion.
(k)“Grant Date” shall mean the effective date of an Award, which is the January
1st following the end of the Award Term.
(l)“Guidelines” shall mean the guidelines that are approved by the Committee for
each Award Term for the administration of the Awards granted under the Plan. To
the extent that there is any inconsistency between the Guidelines and the Plan
on matters other than the time and form of payment of the Awards, the Guidelines
shall control. If there is any inconsistency between the Guidelines and the Plan
regarding the time and form of payment of the Awards, the Plan shall control.
(m)“Hay Salary Grade” shall mean the salary grade or Salary Points assigned to a
Participant by the Employers pursuant to the Hay Salary System, or any successor
salary system subsequently adopted by the Employers; provided, however, that for
purposes of determining Target Awards for U.S. Participants, the midpoint of the
national salary ranges (unadjusted for geographic location) shall be used.
(n)“Key Employee.” A Participant shall be classified as a Key Employee if he
meets the following requirements:
•
The Participant, with respect to the Participant’s relationship with the
Employers and their affiliates, met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (without regard to Section 416(i)(5) thereof) and the
Treasury Regulations issued thereunder at any time during the 12-month period
ending on the most recent Identification Date (defined below) and his
Termination of Employment occurs during the 12-month period beginning on the
most recent Effective Date (defined below). When applying the provisions of Code
Sections 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (i) the definition of
“compensation” (A) shall be as defined in Treasury Regulation Section
1.415(c)-2(d)(4) (i.e., the wages and other compensation for which the Employer
is required to furnish the Employee with a Form W-2 under Code Sections 6041,
6051 and 6052, plus amounts deferred at the election of the Employee under Code
Sections 125, 132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415(c)-2(g)(5)(ii) which excludes compensation of
non-resident alien employees and (ii) the number of officers described in Code
Section 416(i)(1)(A)(i) shall be 60 instead of 50.



•
The Identification Date for Key Employees is each December 31st and the
Effective Date is the following April 1st. As such, any Employee who is
classified as a Key Employee as of December 31st of a particular Plan Year shall
maintain such classification for the 12-month period commencing on the following
April 1st.



•
Notwithstanding the foregoing, a Participant shall not be classified as a Key
Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Termination of Employment.



(o)“Maturity Date” shall mean the date established under Section 10(a)(i) of the
Plan.
(p)“Non-U.S. Participant” shall mean a Participant who is classified by the
Committee as a non-resident alien with no U.S.-earned income. Such
classification shall be determined as of the Grant Date of a particular Award.
Once a Participant is classified by the Committee as a Non-U.S. Participant with
respect to a particular Award, such classification shall continue in effect
until the Sub-Account holding such Award is paid, regardless of any subsequent
change in classification.

2



--------------------------------------------------------------------------------




(q)“Participant” shall mean any person who meets the eligibility criteria set
forth in Section 6 and who is granted an Award under the Plan or a person who
maintains an Account balance hereunder.
(r)“Performance Objectives” shall mean the performance objectives established
pursuant to the Plan for Participants. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or any Subsidiary, division, business
unit, department or function of the Company. Performance Objectives may be
measured on an absolute or relative basis. Relative performance may be measured
by a group of peer companies or by a financial market index. Any Performance
Objectives applicable to a Qualified Performance-Based Award shall be based on
one or more, or a combination, of the following criteria, or the attainment of
specified levels of growth or improvement in one or more of the following
criteria: return on equity, return on total capital employed, diluted earnings
per share, total earnings, earnings growth, return on capital, return on assets,
return on sales, earnings before interest and taxes, revenue, revenue growth,
margin, return on investment, increase in the fair market value of shares, share
price (including, but not limited to, growth measures and total stockholder
return), profit, net earnings, cash flow (including, but not limited to,
operating cash flow and free cash flow), inventory turns, financial return
ratios, market share, earnings measures/ratios, economic value added, balance
sheet measurements (such as receivable turnover), internal rate of return,
customer satisfaction surveys or productivity, net income, operating profit or
increase in operating profit, market share, increase in market share, sales
value increase over time, economic value income, economic value increase over
time, new project development, adjusted standard margin or net sales.
(s)“Plan Year” shall mean the calendar year.
(t)“Qualified Performance-Based Award” shall mean any Award or portion of an
Award granted to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Code Section 162(m).
(u)“Retirement” or “Retire” shall mean the termination of a Participant’s
employment with the Employers after the Participant has reached age 55 and
completed at least 5 years of service.
(v)“Salary Points” means the salary points assigned to a Participant by the
Committee for the applicable Award Term pursuant to the Hay salary point system,
or any successor salary point system adopted by the Committee.
(w)“Subsidiary” shall mean any corporation, partnership or other entity, the
majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company. The Company and the Subsidiaries shall be referred
to herein collectively as the “Employers.”
(x)“Target Award” shall mean a dollar amount calculated by multiplying (i) the
designated salary midpoint that corresponds to a Participant’s Hay Salary Grade
by (ii) the long-term incentive compensation target percent for that Hay Salary
Grade for the applicable Award Term, as determined by the Committee. The Target
Award is the Award that would be paid to a Participant under the Plan if each
Performance Objective is met at exactly target.
(y)“Target Payout.” For each Plan Year, the Target Payout shall mean the total
amount that would be paid out under the Plan if each Performance Objective is
met exactly at target level, as determined by the Committee, in its sole
discretion.
(z)“Termination of Employment” shall mean, with respect to any Participant’s
relationship with the Company and its affiliates, a separation from service as
defined in Code Section 409A (and the regulations and guidance issued
thereunder).
(aa) “True-Up Interest Rate.” The True-Up Interest Rate shall mean the interest
rate determined under an annual “True-Up Interest Rate Table” and related
interpolation chart that is adopted and approved by the Committee within the
first 90 days of each Plan Year and is based on the Final Payout Percentage of
the Plan for such Plan Year.

3



--------------------------------------------------------------------------------




(bb)    “U.S. Participant” shall mean, with respect to any Award, any
Participant who is not a Non-U.S. Participant.


5.Administration
(a)This Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the action of members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, shall be the act of the Committee. All acts and decisions of the
Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Employers and all present and former Participants, all other employees of
the Employers, and their respective descendants, successors and assigns. No
member of the Committee shall be liable for any such act or decision made in
good faith.
(b)The Committee shall have complete authority to interpret all provisions of
this Plan, to prescribe the form of any instrument evidencing any Award granted
under this Plan, to adopt, amend and rescind general and special rules and
regulations for its administration (including, without limitation, the
Guidelines), and to make all other determinations necessary or advisable for the
administration of this Plan. Notwithstanding the foregoing, no such action may
be taken by the Committee that would cause any Qualified Performance-Based
Awards to be treated as “applicable employee remuneration” of such Participant,
as such term is defined in Code Section 162(m) (i.e., to no longer qualify for
the exception for “qualified performance-based compensation” under Code
Section 162(m)).


6.Eligibility
Any person who is classified by the Employers as a salaried employee of the
Employers generally at a Hay Salary Grade of 26 or above(Company salary grade of
17 or above or a compensation level equivalent thereto), who in the judgment of
the Committee occupies a position in which his efforts may significantly
contribute to the profits or growth of the Employers, may be eligible to
participate in the Plan; provided, however, that (a) directors of the Company
who are not classified as salaried employees of the Employers, (b) leased
employees (as such term is defined in Code Section 414) and (c) employees
covered under separate long-term incentive contractual arrangements shall not be
eligible to participate in the Plan. A person who satisfies the requirements of
this Section 6 shall become a Participant in the Plan when granted an Award
under Section 8(b)(ii).


7.Accounts and Sub-Accounts
Each Employer shall establish and maintain on its books an Account for each
Participant who is or was employed by the Employer which shall reflect the
Awards described in Section 8 hereof. Such Account shall also (a) reflect
credits for the interest described in Section 10(b) and debits for any
distributions therefrom and (b) be divided into the Sub-Accounts specified in
Section 8(d).
8.Granting of Awards/Crediting to Sub-Accounts
The Committee may, from time to time and upon such conditions as it determine,
authorize the granting of Awards to Participants for each Award Term, which
shall be consistent with, and shall be subject to all of the requirements of,
the following provisions:


(a)The Committee shall approve (i) a Target Award to be granted to each
Participant and (ii) a formula for determining the amount of each Award for such
Award Term, which formula is based upon the Company’s achievement of Performance
Objectives, as set forth in the Guidelines; provided, however, that with respect
to any Qualified Performance-

4



--------------------------------------------------------------------------------




Based Award, the Committee shall approve the foregoing not later than the 90th
day of the applicable Award Term and prior to the completion of 25% of such
Award Term. At such time, the Committee shall designate whether the Award is a
Qualified Performance-Based Award.
(b)Effective no later than April 30th of the Plan Year following the end of the
Award Term, the Committee shall approve (i) a preliminary calculation of the
amount of each Award based upon the application of the formula and actual
Company performance to the Target Awards previously determined in accordance
with Section 8(a) and (ii) a final calculation and approval of the amount of
each Award to be granted to each Participant for the Award Term (with the
specified Grant Date of such Award being January 1st of the Plan Year following
the end of the Award Term). Such approval shall be certified in writing by the
Committee before any amount is paid for any Award granted with respect to an
Award Term. Notwithstanding the foregoing, (1) the Committee shall have the
power to decrease the amount of any Award below the amount determined in
accordance with the foregoing provisions and (2) the Committee shall have the
power to increase the amount of any Award above the amount determined in
accordance with the foregoing provisions and/or adjust the amount thereof in any
other manner determined by the Committee, in its sole and absolute discretion.
Notwithstanding the foregoing, (A) no such decrease may occur following a Change
in Control; (B) no such increase, adjustment or other change may be made that
would cause any Qualified Performance-Based Award to be includable as
“applicable employee remuneration” of such Participant, as such term is defined
in Code Section 162(m) (i.e., to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)) and (C) no
Award, including any Award equal to the Target Award, shall be payable under the
Plan to any Participant except as determined and approved by the Committee.
(c)Calculations of Target Awards for U.S. Participants for an Award Term shall
initially be based on a Participant’s Hay Salary Grade as of January 1st of the
first year of the Award Term. Calculations of Target Awards for Non-U.S.
Participants for an Award Term shall be determined in accordance with the
Guidelines in effect for such Award Term. However, such Target Awards may be
changed during or after the Award Term under the following circumstances: (i) if
a Participant receives a change in Hay Salary Grade, salary midpoint and/or
long-term incentive compensation target percentage during an Award Term, such
change will be reflected in a pro-rata Target Award, (ii) employees hired into
or promoted to a position eligible to participate in the Plan (as specified in
Section 6 above) during an Award Term will, if designated as a Plan Participant
by the Committee, be assigned a pro-rated Target Award based on their length of
service during an Award Term and (iii) the Committee may increase or decrease
the amount of the Target Award at any time, in its sole and absolute discretion;
provided, however, that (1) no such decrease may occur following a Change in
Control and (2) no such increase, adjustment or other change may be made that
would cause any Qualified Performance-Based Award to be includable as
“applicable employee remuneration” of such Participant, as such term is defined
in Code Section 162(m) (i.e., to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)). Except as
provided in Section 11, in order to be eligible to receive an Award for an Award
Term, the Participant must be employed by the Employers and must be a
Participant on December 31st of the last year of the Award Term provided that,
if a Participant dies, becomes Disabled or Retires during the Award Term, the
Participant shall be entitled to a pro-rata portion of the Award for such Award
Term, calculated based on actual Company performance for the entire Award Term
in accordance with Section 8(b)(ii) above and based on the number of days the
Participant was actually employed by the Employers during the Award Term.
(d)After approval by the Committee, each Award shall be credited to the
Participant’s Account in accordance with the following rules. The cash value of
each Award for each Award Term shall be credited to a separate Sub-Account for
each Participant. Such Sub-Accounts shall be classified based on the Grant Date
of the particular Award. For example, the cash value of the Awards with a Grant
Date of 1/1/15 shall be credited to the 2015 Sub-Account, the cash value of the
Awards with a Grant Date of 1/1/16 shall be credited to the 2016 Sub-Account,
etc.

5



--------------------------------------------------------------------------------




(e)Notwithstanding any other provision of the Plan, (i) the maximum cash value
of the Awards granted to a Participant under this Plan for any Award Term shall
not exceed $5,000,000 and (ii) the maximum cash value of the payment from the
Sub-Account that holds the Awards for any Award Term (including interest) shall
not exceed $7,000,000.
(f)Multiple Awards may be granted to a Participant; provided, however, that no
two Awards to a Participant may have identical performance periods.
(g)All determinations under this Section shall be made by the Committee. Each
Qualified Performance-Based Award shall be granted and administered to comply
with the requirements of Code Section 162(m).


9.Vesting
All Awards granted hereunder shall be immediately 100% vested as of the Grant
Date. Participants shall be 100% vested in all amounts credited to their
Accounts hereunder.    
10.Payment of Sub-Account Balances/Interest
(a)Payment Dates.
(i)Maturity Date. The Maturity Date of each Sub-Account shall be the third
anniversary of the Grant Date of the Award that was credited to such
Sub-Account. For example, the Maturity Date of the 2016 Sub-Account (containing
Awards with a Grant Date of 1/1/16) shall be 1/1/19. Subject to the provisions
of clause (ii) below, the balance of each Sub-Account shall be paid to the
Participant on the Maturity Date of such Sub-Account.
(ii)Other Payment Dates. Notwithstanding the foregoing, but subject to the
provisions of Section 11 hereof, (1) the payment date of amounts that were
credited to a particular Sub-Account while a Participant was a Non-U.S.
Participant may be any earlier date determined by the Committee and (2) in the
event a Participant dies, becomes Disabled, or incurs a Termination of
Employment on account of Retirement prior to the applicable Maturity Date, (A)
the payment date of all amounts credited to the Participant’s pre-2015
Sub-Accounts as of the date of death, Disability, or Termination of Employment
on account of Retirement shall be the date of such death, Disability, or
Termination of Employment on account of Retirement, (B) the payment date of all
amounts credited to the Participant’s post-2014 Sub-Accounts as of the date of
death, Disability, or Termination of Employment on account of Retirement shall
be a date during the period from January 1st through April 30th of the Plan Year
following the year in which such death, Disability, or Termination of Employment
on account of Retirement occurs and (C) the Award earned for the Award Term in
which the date of death, Disability, or Termination of Employment on account of
Retirement occurs shall be paid during the period from January 1st through April
30th of the Plan Year following the last day of the Award Term; provided,
however, that if a Participant who incurs a Termination of Employment on account
of Retirement is a Key Employee, the Participant’s payment date shall not be any
earlier than the 1st day of the 7th month following the date of his Termination
of Employment on account of Retirement (or, if earlier, the date of the
Participant’s death).


(b)Interest. The Participant’s Sub-Accounts shall be credited with interest as
follows; provided, however, that (1) no interest shall be credited to a
Sub-Account after the Maturity Date of the Sub-Account, (2) no interest shall be
credited to a particular Sub-Account following a Participant’s first Termination
of Employment prior to the Maturity Date for that Sub-Account (except as
described in Section 10(c)(ii) with respect to delayed payments made to Key
Employees on account of a Termination of Employment on account of Retirement),
(3) no interest shall be credited to the Sub-Accounts after the last day of the
month preceding the payment date of such Sub-Account and (4) no interest in
excess of 14% shall be credited to any Sub-Account.

6



--------------------------------------------------------------------------------




(i)Interest Rate for Non-Covered Employees. At the end of each calendar month
during a Plan Year, the Sub-Accounts of Participants who are not Covered
Employees shall be credited with an amount determined by multiplying the
Participant’s Sub-Account balances during such month by 2%. In addition, as of
the end of each Plan Year in which the True-Up Interest Rate for such Plan Year
exceeds 2%, the Sub-Accounts shall also be credited with an additional amount
determined by multiplying the Participant’s Sub-Account balances during each
month of such Plan Year by the excess of the True-up Interest Rate over 2%,
compounded monthly. If a Participant incurs a Termination of Employment for any
reason prior to December 31 of a Plan Year, the foregoing interest calculations
shall be calculated as of the last day of the month coincident with or prior to
the Participant’s termination date. Notwithstanding the foregoing, in the event
that, prior to an applicable Maturity Date, a Participant who is not a Covered
Employee incurs a Termination of Employment (other than on account of death,
disability or Retirement), the interest credited to such Participant’s
Sub-Accounts for the year in which such Termination of Employment occurs shall
be capped at 2%.
(ii)Interest Rate for Covered Employees. At the end of each calendar month
during a Plan Year, the Sub-Accounts of Participants who are Covered Employees
shall be credited with an amount determined by multiplying the Participant’s
Sub-Account balances during such month by 14%; provided, however, that the
Committee shall have the power to decrease such interest to such lower amount
determined by the Committee in its sole discretion based on the True-Up Interest
Rate for such Plan Year, but no less than 2%. If a Participant incurs a
Termination of Employment for any reason prior to December 31 of a Plan Year,
the foregoing interest calculations shall be calculated as of the last day of
the month coincident with or prior to the Participant’s termination date.
Notwithstanding the foregoing, in the event that, prior to an applicable
Maturity Date, a Participant who is a Covered Employee incurs a Termination of
Employment (other than on account of death, disability or Retirement), the
interest credited to such Participant’s Sub-Accounts for the year in which such
Termination of Employment occurs shall be capped at 2%.
(iii)Prior Plan Years. In the event that, prior to an applicable Maturity Date,
a Participant becomes eligible for a payment of amounts credited to his pre-2015
Sub-Accounts prior to December 31 of a Plan Year, the foregoing interest
calculations shall be made as of the last day of the month prior to such payment
date. When making such calculations, the True-Up Interest Rate shall be equal to
the year-to-date True-Up Interest Rate as of the last day of the prior month, as
determined by the Committee in its sole discretion.
(iv)Changes. The Committee may change (or suspend) the interest rate credited on
Accounts hereunder at any time. Notwithstanding the foregoing, no such change
may be made in a manner that would cause any Qualified Performance-Based Award
to be includable as “applicable employee remuneration” of such Participant, as
such term is defined in Code Section 162(m) (i.e., to no longer qualify for the
exception for “qualified performance-based compensation” under Code Section
162(m)).


(c)Payment Date, Form of Payment and Amount.
(i)Payment Date and Form. Except as otherwise described in Section 11 hereof,
the Participant’s Employer or former Employer shall deliver to the Participant
(or, if applicable, his Beneficiary), a check in full payment of each
Sub-Account within 90 days of the applicable payment date of such Sub-Account.
(ii)Amount. Each Participant shall be paid the entire balance of each
Sub-Account (including interest). If a Participant who incurs a Termination of
Employment on account of Retirement is a Key Employee whose payment is delayed
until the 1st day of the 7th month following such Termination of Employment on
account of Retirement, such Participant’s Sub-Accounts shall continue to be
credited with interest (in accordance with the rules specified in Section 10(b)
but at the rate of 2%) from the date the payment would have been made if the
Participant was not a Key Employee

7



--------------------------------------------------------------------------------




through the last day of the month prior to the actual payment date. Any amounts
that would otherwise be payable to the Key Employee prior to the 1st day of the
7th month following Termination of Employment on account of Retirement shall be
accumulated and paid in a lump sum make-up payment within 30 days following such
delayed payment date. Amounts that are payable to the Non-U.S. Participants
shall be converted from U.S. dollars to local currency in accordance with the
terms of the Guidelines.


11.Change in Control
(a)The following provisions shall apply notwithstanding any other provision of
the Plan to the contrary.
(b)Amount of Award for Year of Change In Control. In the event of a Change in
Control during an Award Term, the amount of the Award payable to a Participant
who is employed on the date of the Change in Control (or who died, became
Disabled or Retired during such Award Term and prior to the Change in Control)
for such Award Term shall be equal to the Participant’s Target Award for such
Award Term multiplied by a fraction, the numerator of which is the number of
days during the Award Term during which the Participant was employed by the
Employers prior to the Change in Control and the denominator of which is the
number of days in the Award Term.
(c)Time of Payment. In the event of a Change in Control, the payment date of all
amounts credited to the Participant’s Sub-Accounts (including, without
limitation, the pro-rata Target Award for the Award Term during which the Change
in Control occurred) shall be the date that is between two days prior to, or
within 30 days after, the date of the Change in Control, as determined by the
Committee in its sole and absolute discretion. Notwithstanding anything in the
Plan to the contrary, the interest credited to the Participant’s Sub-Accounts
under Section 10(b) for the year in which the Change in Control occurs shall be
calculated as of the last day of the month prior to the date of the Change in
Control. When making such calculation, the True-Up Interest Rate shall be equal
to the year-to-date True-Up Interest Rate as of the last day of the month prior
to the date of the Change in Control, as determined by the Committee in its sole
discretion.


12.Amendment, Termination and Adjustments
(a)The Committee, in its sole and absolute discretion, may alter or amend this
Plan from time to time; provided, however, that no such amendment shall, without
the written consent of a Participant, (i) reduce a Participant’s Account balance
as in effect on the date of the amendment, (ii) reduce the amount of any
outstanding Award that was previously approved by the Committee but not yet paid
as of the date of the amendment, (iii) modify Section 11(b) hereof or (iv) alter
the time of payment provisions described in Sections 10 and 11 of the Plan
except for any amendments that accelerate the time of payment as permitted under
Code Section 409A or are required to bring such provisions into compliance with
the requirements of Code Section 409A and, in either case are permitted by Code
Section 409A and the regulations issued thereunder.
(b)The Committee, in its sole and absolute discretion, may terminate this Plan
(or any portion thereof) at any time; provided that, such termination is
permitted under Code Section 409A and, without the written consent of a
Participant, no such termination shall (i) reduce a Participant’s Account
balance as in effect on the date of the termination, (ii) reduce the amount of
any outstanding Award that was previously approved by the Committee but not yet
paid as of the date of the termination or (iii) alter the time of payment
provisions described in Sections 10 or 11 of the Plan, except for modifications
that accelerate the time of payment or are required to bring such provisions
into compliance with the requirements of Code Section 409A and, in either case,
are permitted under Code Section 409A.
(c)Notwithstanding the foregoing, upon a complete termination of the Plan, the
Committee, in its sole and absolute discretion, shall have the right to change
the time of distribution of Participants’ Sub-Accounts under the Plan,

8



--------------------------------------------------------------------------------




including requiring that all such Sub-Accounts be immediately distributed in the
form of lump sum cash payments (but only to the extent such change is permitted
by Code Section 409A).
(d)No amendment may cause any Qualified Performance-Based Award to be includable
as “applicable employee remuneration” of such Participant, as such term is
defined in Code Section 162(m) (i.e., to no longer qualify for the exception for
“qualified performance-based compensation” under Code Section 162(m)).
(e)Any amendment or termination of the Plan shall be in the form of a written
instrument approved and adopted by the Committee. Such amendment or termination
shall become effective as of the date specified by the Committee.


13.General Provisions


(a)No Right of Employment. Neither the adoption or operation of this Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Employers,
or shall in any way affect the right and power of the Employers to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Employers might have done if this Plan had
not been adopted.
(b)Governing Law. The provisions of this Plan shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia, except when
preempted by federal law.
(c)Expenses. Expenses of administering the Plan shall be paid by the Employers,
as directed by the Company.
(d)Assignability. No Award granted to a Participant under this Plan and no
Account balance of a Participant under this Plan shall be transferable by him
for any reason whatsoever or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of the Participant or Beneficiary; provided,
however, that upon the death of a Participant, any amounts payable hereunder
shall be paid to the Participant’s Beneficiary.
(e)Taxes. There shall be deducted from each payment under the Plan the amount of
any tax required by any governmental authority to be withheld and paid over to
such governmental authority for the account of the person entitled to such
payment.
(f)Limitation on Rights of Participants; No Trust. No trust has been created by
the Employers for the payment of any benefits under this Plan; nor have the
Participants been granted any lien on any assets of the Employers to secure
payment of such benefits. This Plan represents only an unfunded, unsecured
promise to pay by the Employer or former Employer of the Participant, and the
Participants and Beneficiaries are merely unsecured creditors of the
Participant’s Employer or former Employer.
(g)Payment to Guardian. If a Sub-Account balance is payable to a minor, to a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Sub-Account to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require such proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to the distribution of such Sub-Account. Such distribution shall
completely discharge the Employers from all liability with respect to such
Sub-Account.
(h)Miscellaneous.
(i)Headings. Headings are given to the sections of this Plan solely as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof.

9



--------------------------------------------------------------------------------




(ii)Construction. The use of the masculine gender shall also include within its
meaning the feminine. The use of the singular shall also include within its
meaning the plural, and vice versa.
(iii)Acceleration of Payments. Notwithstanding any provision of the Plan to the
contrary, to the extent permitted under Code Section 409A and the Treasury
regulations issued thereunder, payments of amounts due hereunder may be
accelerated to the extent necessary to (1) comply with federal, state, local or
foreign ethics or conflicts of interest laws or agreements or (2) pay the FICA
taxes imposed under Code Section 3101, and the income withholding taxes related
thereto. Payments may also be accelerated if the Plan (or a portion thereof)
fails to satisfy the requirements of Code Section 409A; provided that the amount
of such payment may not exceed the amount required to be included as income as a
result of the failure to comply with Code Section 409A.
(iv)Delayed Payments due to Solvency Issues. Notwithstanding any provision of
the Plan to the contrary, an Employer shall not be required to make any payment
hereunder to any Participant or Beneficiary if the making of the payment would
jeopardize the ability of the Employer to continue as a going concern; provided
that any missed payment is made during the first Plan Year in which the funds of
the Employer are sufficient to make the payment without jeopardizing the going
concern status of the Employer.
(v)Payments Violating Applicable Law. Notwithstanding any provision of the Plan
to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that an Employer reasonably anticipates
that the making of such payment would violate Federal securities laws or other
applicable law (provided that the making of a payment that would cause income
taxes or penalties under the Code shall not be treated as a violation of
applicable law). The deferred amount shall become payable at the earliest date
at which the Employer reasonably anticipates that making the payment will not
cause such violation.


14.    Liability of Employers and Transfers.
(a) The provisions of this Section shall apply notwithstanding any other
provision of the Plan to the contrary.
(i)Subject to the provisions of clause (ii) of this Section, the Employers shall
each be solely liable for the payment of amounts due hereunder to or on behalf
of the Participants who are (or were) its employees.
(ii)Notwithstanding the foregoing, if the benefits that are payable to or on
behalf of a Participant are based on the Participant’s employment with more than
one Employer, the following provisions shall apply:
1.
Upon a transfer of employment, the Participant's Sub-Accounts shall be
transferred from the prior Employer to the new Employer and interest shall
continue to be credited to the Sub-Accounts following the transfer (to the
extent otherwise required under the terms of the Plan). Subject to Section
14(a)(ii)(2)(C),the last Employer of the Participant shall be responsible for
processing the payment of the entire amount which is allocated to the
Participant's Sub Accounts hereunder; and

2.
Notwithstanding the provisions of clause (1), (A) each Employer shall be solely
liable for the payment of the amounts credited to a Participant's Account that
were earned by the Participant while he was employed by that Employer; (B) each
Employer (unless it is insolvent) shall reimburse the last Employer for its
allocable share of the Participant's distribution; (C) if any responsible
Employer is insolvent at the time of distribution, the last Employer shall not
be required to make a distribution to the Participant with respect to amounts
that are allocable to service with that Employer (and the insolvent Employer
shall be responsible for such payment on the payment date specified in Section
13(h)(iv)); and (D) each Employer shall (to the extent permitted by applicable
law) receive an income tax deduction for the Employer's allocable share of the
Participant's distribution.








10



--------------------------------------------------------------------------------




15.Approval by Stockholders
The Plan was approved by the Stockholders of NACCO Industries, Inc. on May 12,
2010. This amended and restated Plan will again be submitted for approval by the
stockholders of NACCO Industries, Inc. on May 14, 2015. If such approval has not
been obtained by July 1, 2015, all grants of Target Awards made on or after
January 1, 2015 for Award Terms beginning on or after January 1, 2015 will be
rescinded.    


Appendix 1.    Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence meets the
requirements of Treasury Regulation Section 1.409A-3(i)(5) (or any successor or
replacement thereto) with respect to a Participant:
I. i.
Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
one or more Permitted Holders (as defined below), is or becomes the “beneficial
owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or
indirectly, of more than 50% of the combined voting power of the then
outstanding voting securities of a Related Company (as defined below) entitled
to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or



ii.
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of any Related Company or
the acquisition of assets of another corporation, or other transaction involving
a Related Company (“Business Combination”) excluding, however, such a Business
Combination pursuant to which either of the following apply (such a Business
Combination, an “Excluded Business Combination”) (A) a Business Combination
involving Housewares Holding Co. (or any successor thereto) that relates solely
to the business or assets of The Kitchen Collection, Inc. (or any successor
thereto) or (B) a Business Combination pursuant to which the individuals and
entities who beneficially owned, directly or indirectly, more than 50% of the
combined voting power of any Related Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then Outstanding Voting Securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns any Related Company or all or
substantially all of the assets of any Related Company, either directly or
through one or more subsidiaries).



II. i. Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner”(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:


(A) directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or


(B) by any Person pursuant to an Excluded NACCO Business Combination (as defined
below);


provided, that if at least a majority of the individuals who constitute
Incumbent Directors determine in good faith that a Person has become the
“beneficial owner”(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of
more than 50% of the combined voting power of the Outstanding Voting Securities
of NACCO inadvertently, and such Person divests as promptly as practicable a
sufficient

11



--------------------------------------------------------------------------------




number of shares so that such Person is the “beneficial owner”(as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less of the combined voting
power of the Outstanding Voting Securities of NACCO, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or


ii.
a majority of the Board of Directors of NACCO ceases to be comprised of
Incumbent Directors; or



iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of NACCO or the
acquisition of assets of another corporation, or other transaction involving
NACCO (“NACCO Business Combination”) excluding, however, such a Business
Combination pursuant to which both of the following apply (such a Business
Combination, an “Excluded NACCO Business Combination”):



(A) the individuals and entities who beneficially owned, directly or indirectly,
NACCO immediately prior to such NACCO Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
Outstanding Voting Securities of the entity resulting from such NACCO Business
Combination (including, without limitation, an entity that as a result of such
transaction owns NACCO or all or substantially all of the assets of NACCO,
either directly or through one or more subsidiaries); and


(B) at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.


III. Definitions. The following terms as used herein shall be defined as follow:


1. “Incumbent Directors” means the individuals who, as of December 31, 2014, are
Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a‑12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.


2. “Permitted Holders” shall mean, collectively, (i) the parties to the Amended
and Restated Stockholders’ Agreement dated September 28, 2012, as amended from
time to time, by and among the Participating Stockholders (as defined therein),
NACCO and other signatories thereto; provided, however, that for purposes of
this definition only, the definition of Participating Stockholders contained in
the Stockholders’ Agreement shall be such definition in effect of the date of
the Change in Control, (ii) any direct or indirect subsidiary of NACCO and (iii)
any employee benefit plan (or related trust) sponsored or maintained by NACCO or
any direct or indirect subsidiary of NACCO.


3. “Related Company” means Hamilton Beach Brands, Inc. and its successors
(“HB”), any direct or indirect subsidiary of HB and any entity that directly or
indirectly controls HB.







12

